Citation Nr: 0214717	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  95-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision of the VA 
Regional Office (RO) in St. Petersburg, Florida, which 
declined to reopen a previously denied claim of service 
connection for an acquired psychiatric disorder.  After an 
August 1998 Board remand for further development, the Board 
reopened the veteran's claim in a January 1999 decision and 
remanded the case to the RO once again for additional 
development.  At present, the veteran's case is once again 
before the Board for appellate review.

The Board notes that, per an October 1997 statement from the 
Vietnam Veterans of America (VVA), the VVA requested to 
withdraw their representation of the veteran.  In February 
1998, the Board granted the VVA's motion to withdraw as the 
veteran's representative.  At present, the record neither 
contains evidence that the veteran has appointed a new 
representative, nor a newly signed VA form 21-22 (Appointment 
of Veterans Service Organization as Claimant's 
Representative). 

Additionally, the Board notes that, in a September 1995 
statement attached to the substantive appeal, the veteran 
indicated that he desired to appear before a member of the 
Board, but was incarcerated and could not do so.  As a 
result, in August 1998, the Board remanded the case to the RO 
for further clarification as to whether the veteran desired a 
hearing before a member of the Board.  In a November 1998 
letter, the RO informed the veteran of his right to have a 
hearing and of the alternative options/methods for hearings 
available.  Subsequently, in a November 1998 statement, the 
veteran responded that he was on probation and unable to 
attend a hearing at this time.  The present record does not 
contain further indication that the veteran has made further 
requests for hearings.  As such, the Board deems the 
veteran's September 1995 request for a travel Board hearing 
withdrawn and will proceed with its review of the case on the 
present record.  See 38 C.F.R. § 20.704 (2001).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  A personality disorder is not a disability for VA 
compensation purposes, and the evidence does not show that 
the veteran has an acquired psychiatric disorder superimposed 
on a personality disorder in service.

3.  The evidence does not show that an acquired psychiatric 
disorder for which service connection may be awarded became 
manifest during the veteran's service or within a presumptive 
period, or that is otherwise related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.9, 4.127 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to prove the claim 
on appeal via the May 1974 and February 1995 rating 
decisions, the July 1995 statement of the case, the August 
1998 and January 1999 Board decision and remands, and the 
July 2002 supplemental statement of the case.  In the May 
1974 and February 1995 rating decisions, the veteran was 
informed that his claim was denied on the grounds that he had 
not submitted evidence of treatment of psychiatric 
symptomatology (neurosis) in service and that a personality 
disorder was not a disability for VA compensation purposes.  
And, in July 2000, the veteran underwent a VA medical 
examination which rendered an expert opinion as to the 
etiology of the veteran's current psychiatric 
disorder/symptomatology.  Additionally, via a March 2001 RO 
letter and the July 2002 supplemental statement of the case, 
the veteran was given specific information with respect to 
the VCAA and of the changes in the law pursuant to the 
enactment of the VCAA.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
In this case, all available service medical records have been 
obtained.  Pursuant to the January 1999 Board remand, via a 
June 1999 letter, the RO attempted to obtain and incorporate 
into the claims file treatment records from Dr. Marribona.  
The veteran was notified that same month that his treatment 
records from Dr. Marribona were being obtained, but that it 
was the ultimate responsibility of the veteran to submit such 
records.  To the present, no response has been received from 
Dr. Marribona.  Additionally, given that the veteran was 
awarded Social Security Administration (SSA) benefits, the RO 
attempted to obtain any treatment records contained within 
the SSA's files.  However, per a May 2002 response from the 
SSA, no treatment records for the veteran are available.  All 
known and available relevant records that were to be obtained 
by VA have been obtained and the veteran has been so 
notified.  Furthermore, the appellant was given the 
opportunity to present testimony at a personal hearing, but 
as discussed above, he has declined such opportunity.  Thus, 
the duty to assist requirement has been satisfied as well.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

The veteran currently contends, per a September 1995 
statement and an October 1996 VA form 646 (Statement of 
Accredited Representation in Appealed Case), that he had a 
nervous break down in the Army because he was told 28 days 
prior to his discharge that he would not be allowed to re-
enlist due to character and behavior problems.  He became so 
distraught that went into a bathroom and cut his wrists 
because "[i]f he could not be in the Army he would rather do 
away with himself."  He further reports he had problems 
since this incident.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be allowed on a 
presumptive basis for certain chronic diseases, such as a 
psychosis, if manifested to a compensable degree within a one 
year period of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

Congenital or developmental defects, refractive error of the 
eyes, personality disorders, and mental deficiency, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2001); Beno v. 
Principi, 3 Vet. App. 439 (1992) (holding that personality 
disorders are developmental in nature, and, therefore, not 
entitled to service connection).  In addition, VA General 
Counsel has held that service connection may not be granted 
for a congenital or developmental defect.  However, 
disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  See VAOPGCPREC 82-90; see also 38 C.F.R. §§ 
3.306, 4.127 (2001).

The relevant evidence includes the veteran's service medical 
records including February and March 1972 notations showing 
that he had been using acid and speed.  Additionally, July 
1972 notations reveal he was seen for a self-inflicted 
superficial laceration to the left wrist, that he had been 
drinking all day prior to the laceration, and that his 
diagnoses included attempted suicide, alcohol consumption and 
superficial laceration to the left wrist.  Furthermore, the 
veteran's personnel records reflect that he had had 
behavioral problems while in the service and that he was 
recommended for discharge due to character and behavioral 
issues, including his attempted suicide and drug and alcohol 
use. 

The postservice evidence includes medical records from the 
Gainesville VA Medical Center (VAMC) dated from November 1973 
to January 1974 indicating that the veteran was admitted with 
diagnoses of pseudoneurotic schizophrenia, depression 
secondary to sexual identity problems, alcohol and drug 
abuse, and paranoia secondary to sexual identity problems.  
November 1974 records from the Gainesville VAMC further 
reflect treatment for acute anxiety reaction (homosexual 
pain).  At this time, the veteran reported he was unable to 
cope, had strong homosexual feelings and thoughts, and was 
anxious due to the negative reaction from his family to his 
feelings/thoughts.

A March 1974 VA examination report notes the veteran 
complained of being nervous and jittery.  He was diagnosed 
with chronic anxiety neurosis and passive dependent 
personality.

September 1974 statements from employers or potential 
employers note that they could not retain the veteran or keep 
him as an employee because of his nerves.  And, records from 
the Takoma Correctional Institution reflect the veteran had 
been incarcerated and was released in September 1996.

Pursuant to the January 1999 Board remand, the veteran 
underwent a VA mental examination in July 2000.  At this 
time, the veteran was diagnosed with alcohol dependence in 
full remission (per the veteran's report), polysubtance abuse 
in the past, and personality disorder not otherwise 
specified.  Upon a review of the veteran's history and 
records, it was the examiner's opinion that the veteran had a 
history of difficulties in his intellectual and cognitive 
abilities since childhood.  As well, per the records and by 
the veteran's own admission, he was found to have 
inadequately handled the emotional and duty pressures of 
military service and to have been abusing alcohol and drugs 
during his active service.  The examiner noted that, for 
example, in 1972 when he cut his wrist, the veteran had been 
drinking, and that he had been using acid and speed during 
that year.  Furthermore, the examiner found that the veteran 
had a personality disorder, as reflected by statements he 
made in a September 1995 letter to the RO (as discussed 
above).  In the examiner's opinion, the veteran had an 
inadequate personality going into the service and any mental 
symptoms he was experiencing while in the service, including 
any paranoia, hallucinations, bipolar symptoms and 
depression, appeared to be self-induced by his use of 
alcohol, drugs and hallucinogens.  His confusion about his 
sexual identity further contributed to his symptomatology.  
In sum, any symptoms of mental disorders that the veteran may 
have exhibited while in the service were likely self-induced 
due to his drug and alcohol abuse.

Lastly, medical records from the Jackson and Miami VA Medical 
Centers (VAMCs) dated from 1997 to 2001 describe the 
treatment the veteran has received for various health 
problems, including his psychiatric symptomatology.  August 
1998 notations show the veteran was homeless, October 1997 
notations indicate continuing treatment for chemical 
dependence, and November 2001 notations reflect a history of 
paranoid schizophrenia.

Upon a review of the evidence, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection for an acquired psychiatric disorder.  Per the 
July 2000 VA examination, any symptoms of mental disorders 
that the veteran may have exhibited while in the service were 
likely self-induced due to his drug and alcohol abuse.  
Additionally, per the July 2000 VA examination, the veteran 
currently suffers from a personality disorder, which the law 
is clear is not a disability for VA compensation purposes, 
irrespective of whether the personality disorder was first 
diagnosed prior to service or during military service.  38 
C.F.R. §§ 3.303(c), 4.9 (2001); Beno v. Principi, 3 Vet. App. 
439 (1992).  As well, the evidence does not show, and the 
veteran does not contend, that he has an acquired psychiatric 
disorder superimposed on a personality disorder in service.  
Thus service connection is not warranted on these grounds.  
VAOPGCPREC 82-90; see also 38 C.F.R. §§ 3.306, 4.127 (2001).  
Lastly, the Board finds that the present record is devoid of 
probative evidence showing that the veteran suffers from an 
acquired psychiatric disorder for which service connection 
may be awarded, that became manifest during the veteran's 
service or within a presumptive period, or that is otherwise 
related to his service.

In view of the absence of any evidence showing that an 
acquired psychiatric disorder was incurred in service, or 
showing a relationship between a current psychiatric disorder 
and the veteran's personality disorder, the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.

Despite the contentions by the veteran that his currently 
claimed psychiatric disorder is related to his active 
service, lay assertions of medical etiology can never 
constitute evidence of in-service incurrence or aggravation.  
At present, the record is devoid of medical evidence 
supporting the veteran's contentions.  In the absence of 
competent medical evidence to support the appellant's claim, 
the claim must be denied.  See 38 U.S.C.A. § 5107(a).

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record, the Board finds that the evidence is not in 
relative equipoise, and thus, the benefit of the doubt rule 
is not for application in this case.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

